Case 1:19-cv-02341-JKB Document 7 Filed 11/17/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

STEVEN MARTIN,
Petitioner,
Vv. Civil Action No.: JKB-19-2341

BRIAN FROSH,
STATE OF MARYLAND,

 

Respondents,
MEMORANDUM OPINION

This petition for writ of habeas corpus, filed by counsel on behalf of petitioner Steven
Martin, seeks review of the legal propriety of requiring petitioner to permanently register as a sex
offender. ECF 1. Respondents’ limited answer seeks dismissal of the petition on procedural
grounds. ECF 6. No hearing is necessary to aid the court in its analysis. See Rule 8(a), Rules
Governing Section 2254 Cases in the United States District Courts and Local Rule 105.6 (D. Md.
2018); see also Fisher v. Lee, 215 F.3d 438, 455 (4th Cir. 2000) (petitioner not entitled to a hearing
under 28 U.S.C. § 2254(e)(2)). For the reasons stated below, the petition shall be denied and a
certificate of appealability shall not issue.

On July 9, 2007, petitioner Steven Martin entered a guilty plea in the Circuit Court for
Baltimore County, Maryland on charges of child abuse by a parent, as prohibited by Md. Code
Ann, Crim. Law § 3-601, formerly Md. Ann. Code, Art. 27 § 32C. The court imposed a suspended
sentence of fifteen years with five years of unsupervised probation. The court additionally required
Martin to register as a sex offender for a period of ten years. ECF 1 at 1-2. The underlying facts
of Martin’s offense involved tricking his minor granddaughter into fellating him by telling her his

penis was a mushroom. Jd. at 2, 3.
 

Case 1:19-cv-02341-JKB Document 7 Filed 11/17/20 Page 2 of 5

Martin asserts that “years after the plea and sentencing, federal law was enacted... which
requires ‘lifetime registration’ of sex offenses similar to conduct plead to by Petitioner.” Jd. at 2,
4. According to Martin, Maryland’s new lifetime registration requirement is applied
retroactively to him because he was on probation supervision at the time the new law was passed,
and because the requirement is statutory, it cannot be altered by the sentencing court. Jd. at 6.
Martin filed a motion to correct illegal sentence in the Circuit Court for Baltimore County, which
was denied by order dated July 13, 2012. Id. at ] 8; see also ECF 2 at 1-2. He maintains that the
lifetime registration as a sex offender is illegal because it was not required at the time he was
sentenced by the state court. ECF | at 3, 79.

Respondents explain that at the time Martin was sentenced, Md. Code Ann., Crim. Proc.
§ 11-707(a)(4) required him to register as a sex offender for ten years. The law was then amended
effective October 1, 2010 to require all persons convicted of child sexual abuse to register as a sex
offender for life. See 2010 Md. Laws Ch. 174 (eff. Oct. 1, 2010), codified at Md, Code Ann.,
Crim. Proc. §§ 11-701(q)(1)Gi); 11-707(a)(4)(iii).. Maryland’s amended law was part of a larger
piece of legislation aimed at bringing the state’s law into compliance with the federal Sex Offender
Registration and Notification Act, and applied retroactively to anyone then serving probation or
otherwise already subject to registration. See Md. Code Ann., Crim. Proc. § 11-702.1(a).

Respondents assert that the merits of Martin’s claim—that the lifetime registration
requirement violates the Ex Post Facto clause of the Fourteenth Amendment—may not be reached
by this court because he is no longer in custody, his claim is unexhausted, and the petition is time-
barred. ECF 6. In support, they provide additional procedural history.

Martin’s conviction became final as of August 8, 2007, after the time for filing an

application for leave to appeal expired—-which was 30 days after his guilty plea was accepted. See

 
Case 1:19-cv-02341-JKB Document 7 Filed 11/17/20 Page 3 of5

Md. Rule 8-204(b)(1). Two years later, on July 20, 2009, Martin filed a motion to modify the
terms of his probation, which was granted on August 7, 2009, allowing Martin to visit his
victimized granddaughter under limited conditions. See ECF 2 at 13. A second amended probation
order, issued on October 24, 2010, imposed conditions on Martin’s visitation with the victim’s
siblings. /d. at 12.

On May 24, 2012, Martin filed a motion to correct an illegal sentence and argued that the
court’s order requiring him to register as a sex offender was illegal because a recodification of the
criminal code suggested his conviction no longer qualified for registration. ECF 2 at 7, 3-5. He
also sought a declaratory judgment seeking clarification that his duty to register as a sex offender
expired when his probation ended. Jd. at J 6.

Although Martin’s five-year probationary term ended on July 8, 2012, the state court held
a hearing on July 11, 2012 on his motion to correct an illegal sentence and request for declaratory
judgment. ECF 6-1 at 1. The court issued an order denying relief, stating that Martin’s sentence
was not illegal and that his obligation to register as a sex offender was a statutorily mandated
condition of probation. ECF 2 at 1. The court declined to rule on the request for declaratory
judgment because a criminal court is prohibited from entering what amounts to a civil judgment.
id. (citing Sinclair v. State, 199 Md. App. 130, 139 (2011)). Since the state court’s July 13, 2012
order denying relief, Martin has filed nothing further, until the instant petition for writ of habeas
corpus was filed on August 15, 2019.

Under 28 U.S.C. § 2254(a), federal habeas relief is available to a prisoner who is “in
custody.” When a sentence has expired, federal habeas relief is unavailable, even if the expired
sentence enhanced a sentence that has not yet expired. See Lackawanna Cty. Dist. Attorney v.

Cross, 532. U.S. 394, 401-02 (2001). “We have interpreted the statutory language as requiring that

 
Case 1:19-cv-02341-JKB Document 7 Filed 11/17/20 Page 4of5

the habeas petitioner be ‘in custody’ under the conviction or sentence under attack at the time his
petition is filed.” Maleng v. Cook, 490 U.S. 488, 490-91 (1989). When a habeas petitioner is not
in custody, this Court does not have jurisdiction to award relief on the alleged errors in the
conviction. See Sinclair v, State of Louisiana, 679 F.2d 513, 514 (Sth Cir, 1982) (writ of coram
nobis unavailable in federal courts for attack on state criminal judgment); see also Obado v. New
Jersey, 328 F.3d 716, 718 (3d Cir. 2003); Finkelstein y. Spitzer, 455 F.3d 131, 133 (2d Cir, 2006);
Lowery v. MeCaughtry, 954 F.2d 422, 423 (7th Cir. 1992); Thomas v. Cunningham, 335 F.2d 67,
69 (4th Cir, 1964); Rivenburgh v. State of Utah, 299 F.2d 842, 843 (10th Cir. 1962); In re Egan,
339 F. App’x 314, 315 (4th Cir. 2009) (unpublished). The requirement to register as a sex offender
is a collateral consequence of a conviction, independently imposed as a result of Martin’s status as
a convicted sex offender. See Wilson v. Flaherty, 689 F.3d 332, 333 (4th Cir. 2012). Thus, the
continued requirement for Martin to register as a sex offender does not suffice as custody for the
purpose of invoking this court’s subject-matter jurisdiction. Federal habeas relief is unavailable
where, as here, the court does not have jurisdiction to consider the claim asserted.

Because this court finds that it is without the necessary jurisdictional authority to consider
Martin’s petition, the remaining claims raised by respondents will not be considered. The petition
will be dismissed for want of jurisdiction. Further, a certificate of appealability shall not issue, as
Martin cannot demonstrate “(1) ‘that jurists of reason would find it debatable whether the petition
states a valid claim of the denial of a constitutional right’ and (2) ‘that jurists of reason would find
it debatable whether the district court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d
676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Martin may still

request that the United States Court of Appeals for the Fourth Circuit issue such a certificate. See
Case 1:19-cv-02341-JKB Document 7 Filed 11/17/20 Page5of5

Lyons v. Lee, 316 F.3d 528, 532 (4th Cir. 2003) (considering whether to grant a certificate of
appealability after the district court declined to issue one).

A separate order follows.

Dated this {2 day of November, 2020.

FOR THE COURT:

LO? some i. BA,

James K. Bredar
Chief Judge

 
